DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2019, 10/17/2019, 07/02/2020, 07/08/2020, 03/02/2021 and 05/18/2021 was filed after the mailing date of the Application on 03/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jepson (US 5,232,475).
With regards to claim 18:	Jepson discloses (refer to Fig. 1 and 2 below) a gas separator (10) for separating a multiphase medium (44) containing a gas (49) and a liquid (47), including:
 	a tubular basic unit (26) having a longitudinal axis, an intake (12) for a gas containing medium (44), a liquid outlet (18) and a gas outlet (16), wherein the tubular basic unit (26) has an intake region (I) and a discharge region (O); and
 a weir (30) positioned between the intake region and the discharge region, wherein the weir (30) includes a guiding surface over which the gas containing medium can flow to form a shallow water region (46);
 	wherein the gas (49) contained in the gas containing medium (44) can escape from the gas containing medium in the shallow water region and be led away from the gas separator through the gas outlet (16).
With regards to claim 19:
	Jepson discloses (refer to Fig. 2 below) the gas separator of claim 18, wherein the weir (30) has a height along the guiding surface between about 60% and 120% of a perpendicular distance from the longitudinal axis to a bottom wall of the tubular basic unit.

    PNG
    media_image1.png
    656
    1009
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1194
    897
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 23:
	Jepson discloses the gas separator of claim 18, wherein a lengthwise extension of the guiding surface of the weir (30) is greater than an average diameter of the tubular basic unit (26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jepson, as applied to claim 18 above, and further in view of ALBAN et al. (US 2018/0045224).
With regards to claim 22: 	Jepson discloses the gas separator of claim 18 (see rejected claim 18 above) further including a gas drain tube (16) positioned between the gas outlet and the tubular basic unit (26).
	Jepson does not disclose wherein the gas drain tube has a funnel- shaped cross section.
	ALBAN et al. discloses (refer to Fig. 3 below) a liquid/gas separator having a gas drain tube (16) in the form of funnel-shaped cross section for converging the gas (F) toward the gas outlet (4).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas separator of Jepson to have the gas drain tube (16) to have the form of funnel-shaped cross section as disclosed by ALBAN et al. to provide the converging of the gas toward the gas outlet with high speed since the cross section of the gas outlet tube is reduce toward the outlet.

    PNG
    media_image3.png
    1101
    847
    media_image3.png
    Greyscale

Fig. 3

With regards to claim 24: 	Jepson, as modified, discloses the gas separator of claim 22, except wherein the gas drain tube has a portion with an average diameter of at least 75 % of an average diameter of the tubular basic unit. It would have been an obvious matter of design choice to configure the gas drain tube has a portion with an average diameter of at least 75 % of an average diameter of the tubular basic unit to provide larger inlet opening for the gas outlet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With regards to claim 25: 	Jepson, as modified, discloses the gas separator of claim 22, further including a liquid drain tube (18) positioned in the discharge region (O), wherein a vortex breaker  (34) is arranged in the discharge region (O) and/or in the liquid drain tube.
 	Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al.  (9,664,548) and in view of Jepson.
With regards to claim 28:
	Henry et al. discloses (refer to Fig. 4 below) an apparatus for registering flow of at least one component of a multiphase medium containing at least one gas and a liquid, including:
 	a tubular basic unit (separator vessel) having a longitudinal axis, an intake (multiphase In) for a gas containing medium, a liquid outlet (Liquid Leg) and a gas outlet (Gas Leg), 
 	at least one flow measuring device (Gas Flow Meter, Liquid Flow Meter) configured for registering the flow of the gas and/or the liquid, wherein the at least one flow measuring device is arranged fluid mechanically in a direction of the gas flow or the liquid flow behind the tubular basic unit.

    PNG
    media_image4.png
    1219
    878
    media_image4.png
    Greyscale

Fig. 4
 	Henry et al. does not disclose the tubular basic unit (separator vessel) having a longitudinal axis, an intake (Multiphase In) for a gas containing medium, a liquid outlet (Liquid Leg) and a gas outlet (Gas Leg), wherein the tubular basic unit has an intake region and a discharge region;
 	a weir positioned between the intake region and the discharge region, wherein the weir includes a guiding surface over which the gas containing medium can flow to form a shallow water region;
 	wherein the gas contained in the gas containing medium can escape from the gas containing medium in the shallow water region and be led away from the gas separator through the gas outlet.
 	Jepson discloses (refer to Fig. 1 and 2 above) a gas separator (10) for separating a multiphase medium (44) containing a gas (49) and a liquid (47), including:
 	a tubular basic unit (26) having a longitudinal axis, an intake (12) for a gas containing medium (44), a liquid outlet (18) and a gas outlet (16), wherein the tubular basic unit (26) has an intake region (I) and a discharge region (O); and
 a weir (30) positioned between the intake region and the discharge region, wherein the weir (30) includes a guiding surface over which the gas containing medium can flow to form a shallow water region (46);
 	wherein the gas (49) contained in the gas containing medium (44) can escape from the gas containing medium in the shallow water region and be led away from the gas separator through the gas outlet (16).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed in Henry et al. to have the gas separator design as disclosed by Jepson as an alternative design for the separator vessel  to provide the same functional result of separating a multiphase medium into gas and liquid outlets.
Henry et al., as modified, discloses the apparatus of claim 28.
With regards to claim 29:
Henry et al., as modified, discloses (Henry et al., Column 1, lines 65-67) the apparatus of claim 28, further including a flow measuring device positioned in a liquid drain tube, wherein the liquid drain tube is a magneto inductive flow measuring device, a vortex flow measuring device, a Coriolis flow measuring device or an ultrasonic flow measuring device.

 With regards to claim 30:
 	Henry et al., as modified, discloses (Henry et al., Column 1, lines 65-67) the apparatus of claim 28, further including a flow measuring device positioned in a gas drain tube, wherein the flow measuring device is a thermal, flow measuring device, a vortex flow measuring device or an ultrasonic, flow measuring device.
With regards to claim 31:
 	Henry et al., as modified, discloses (refer to Fig. 4 above) the apparatus of claim 28, further including a valve for controlling gas flow at the gas outlet.
With regards to claim 32:
 	Henry et al., as modified, discloses (refer to Fig. 4 above) the apparatus of claim 28, further including a valve for controlling gas flow at the liquid outlet.
Allowable Subject Matter
Claims 20-21, 26-27, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753